Citation Nr: 1227654	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability manifested by tics and tremors (to include Tourette's syndrome), on a direct basis and as secondary to the service-connected generalized anxiety disorder (GAD).

2.  Entitlement to service connection for a peripheral vascular insufficiency disability, on a direct basis and as secondary to the service-connected GAD.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in which the Veteran was denied service connection for Tourette's syndrome, peripheral vascular insufficiency, and posttraumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement (NOD) in July 2008 as to these service connection denials, and a statement of the case (SOC) with regard to all three issues was issued in June 2009.

In a July 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he had read the SOC and was only appealing the issues of entitlement to service connection for Tourette's syndrome and for peripheral vascular insufficiency.  He specifically withdrew his appeal with regard to the issue of entitlement to service connection for PTSD.  Accordingly, the only issues currently before the Board are claims for service connection for a disability manifested by tics and tremors (to include Tourette's syndrome), on a direct basis and as secondary to the service-connected GAD, and for service connection for a peripheral vascular insufficiency disability, on a direct basis and as secondary to the service-connected GAD.  See 38 C.F.R. § 20.302(b).  

In a September 2009 statement, the Veteran noted that he did not desire to withdraw his claim of service connection for PTSD and that he was providing new and material evidence to assist in substantiating that claim.  As noted above, however, he failed to perfect an appeal of the issue of entitlement to service connection for PTSD.  Thus, the RO's January 2008 decision as to that issue has become final.  As such, the Board will construe his September 2009 statement as a petition to reopen his previously denied claim of service connection for PTSD.  As the issue of whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of service connection for PTSD has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 
Also in an October 2009 decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), a formal application for which was received by the RO in May 2009.  [The Veteran contended that his service-connected GAD rendered him unemployable.]  The Veteran filed a NOD as to the TDIU denial in December 2009.  In a July 2010 decision, the RO increased the Veteran's disability evaluation for his service-connected anxiety disorder to 100 percent, effective August 11, 2008.  The RO stated that that award represented a total grant of the issues on appeal and noted that, according to VA's General Counsel's opinion 6-99, when a schedular total disability grant was made, no additional monetary benefit would flow to the Veteran based on unemployability.  The RO determined, therefore, that the issue of entitlement to TDIU was moot.

The Board is cognizant of the fact that VA's General Counsel's opinion 6-99, which held that "[a] claim for [TDIU] for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability," VAOPGCPREC 6-99, has been withdrawn in light of the holding in Bradley v. Peake, wherein the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  22 Vet. App. 280, 293-94 (2008).  In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating.  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.
The instant case, however, is distinguishable from Bradley in that here, the Veteran's only service-connected disability is his generalized anxiety disorder, which is rated as 100 percent disabling.  Thus, this is not a case in which there are multiple disabilities that, when combined, resulted in the Veteran's 100 percent disability evaluation, and the case is therefore not controlled by Bradley, supra, but rather by Herlehy v. Principi, 15 Vet. App. 33 (2001).  In Herlehy, the Court held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  Id. at 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see Locklear v. Shinseki, 24 Vet. App. 311, 314 fn 2 (2011) (noting that because the Veteran was awarded a 100% schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).  Thus, in the current appeal, the RO correctly determined that the claim for a TDIU was moot based on its award of a 100 percent schedular rating, effective from August 11, 2008, for the Veteran's only service-connected disability (GAD).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

In January 2008, the Veteran underwent a VA examination in connection with his tics and tremors claim, which he alleges are related to his service connected GAD.  The VA examiner noted that the Veteran's service treatment records (STRs) were silent for evidence of Tourette's syndrome or related symptomatology, but that his VA treatment records contained a diagnosis of Tourette's syndrome and essential tremor.  The Veteran reported that his tic disorder involved his facial muscles and described blinking and mouth deviation several times an hour.  The examiner noted postural and intention tremor in the upper extremities, bilaterally, and constant tics, described as eye blinking, mouth deviation, and head tilt.  The examiner diagnosed benign essential tremor and chronic motor tics.  As to likelihood that the Veteran's tics and tremors were related to his service-connected anxiety disorder, the examiner opined that it was less likely as not that the Veteran's tics and tremors were caused by, or a result of, his anxiety disorder.  The examiner explained that benign essential tremor and motor tics are movement disorders, which are a separate entity from psychiatric conditions such as generalized anxiety disorder.  The examiner went on to state, however, that the Veteran's tics and tremors may be exacerbated or worsened by his anxiety disorder, especially during panic attacks.  

Upon review of the January 2008 VA examination report, the Board finds that it does not adequately address the issue of secondary service connection.  Although the VA examiner opined against a causal relationship between the Veteran's service-connected anxiety disorder and his tics and tremors, secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen, supra; 38 C.F.R. § 3.310(b).  While the examiner indicated that the Veteran's anxiety disorder may result in a worsening of his tics and tremors, the report does not sufficiently address the second element of aggravation.  Indeed, it is unclear from the VA examiner's opinion whether the Veteran's anxiety disorder actually caused a permanent worsening of the underlying conditions, as contrasted to temporary or intermittent flare-ups of symptomatology.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Thus, because the VA examiner failed to specifically address whether the Veteran's tics and tremors were made chronically worse by his service-connected anxiety disorder, the Board finds that the January 2008 VA examination report is inadequate for rating purposes and that a remand is required for a new medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  

Regarding the claim of service connection for a peripheral vascular insufficiency disability, the Board notes that private medical evidence dated in September 2003 contains a diagnosis of peripheral vascular disease, as well as an indication that the Veteran suffers from exogenous obesity related to his anxiety.  It is the Veteran's contention that his peripheral vascular disease is the result of his obesity.

In the instant, the Veteran has not been afforded a VA medical examination in connection with his claim of service connection for peripheral vascular disease.  In accordance with 38 U.S.C.A § 5103A(d) and 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the evidence shows a current diagnosis of peripheral vascular disease.  Further, the Veteran has submitted evidence showing that his obesity is due to his service-connected anxiety disorder.  The Veteran has also indicated that his private physician has related his peripheral vascular disease to his obesity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional).  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, supra.  Accordingly, on remand, the Veteran should be afforded a VA medical examination that addresses the nature and etiology of his current peripheral vascular disease, to include consideration of whether that disability may be secondary to his service-connected anxiety disorder. 

The Board also notes the claims file contains a CD-ROM disc received from the Social Security Administration (SSA).  None of the documents on this disc have been converted to hardcopy form by the RO for inclusion in the record.  The envelope containing the disc includes an address which may be utilized to obtain hardcopies of the documents on the disc.  In any event, however, it is unclear whether the CD-ROM discloses copies of the medical records used in support of the SSA claim.  On remand, therefore, the AOJ must print out the copies of the documents on the disc and, if necessary, again contact SSA to obtain all medical used in support of the SSA decision.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have rendered treatment to him for his GAD, tics and tremors, and peripheral vascular insufficiency problems.  Attempt to obtain copies of relevant treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  Also, utilizing the address on the envelope containing the SSA disc, procure hardcopies of the documents on that disc.  If those documents do not include the medical records used in support of the SSA decision granting disability benefits to the Veteran, contact the SSA again and request copies of the medical received used in support of that agency's decision regarding the Veteran's disability claim.  All such available documents should be associated with the claims folder.  If any of these records are not available, that fact should be annotated in the claims file.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any disability manifested by tics and tremors (to include Tourette's syndrome) that he may have.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  All necessary testing should be completed.  

All pertinent pathology shown on examination should be annotated in the evaluation report.  After a careful review of the claims folder, including consideration of physical examination and any objective testing results, the examiner should opine as to whether it is as least as likely as not (e.g., a 50 percent probability or greater) that any disability manifested by tics and tremors had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein.  

The examiner should also indicate whether there is a 50 percent probability or greater that any disability manifested by tics and tremors diagnosed on examination was caused, or aggravated (chronically worsened), by the service-connected GAD.  If aggravation is found, the examiner should specify what measurable degree of the tics and tremor disability represents a permanent increase in its severity caused by the service-connected GAD.  In answering this question, the examiner should address the Veteran's competent contentions regarding his tics and tremors as well as the January 2008 VA examiner's opinion that the Veteran's tics and tremors may be exacerbated or worsened by his anxiety disorder, especially during panic attacks.  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any peripheral vascular insufficiency disability that he may have.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  All necessary testing should be completed.  

All pertinent pathology shown on examination should be annotated in the evaluation report.  After a careful review of the claims folder, including consideration of physical examination and any objective testing results, the examiner should opine as to whether it is as least as likely as not (e.g., a 50 percent probability or greater) that any peripheral vascular insufficiency disability had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein.  

In addition, the examiner should indicate whether there is a 50 percent probability or greater that any peripheral vascular insufficiency disability diagnosed on examination was caused, or aggravated (chronically worsened), by the service-connected GAD.  If aggravation is found, the examiner should specify what measurable degree of the peripheral vascular insufficiency disability represents a permanent increase in its severity caused by the service-connected GAD.  In answering this question, the examiner should address the Veteran's competent contentions regarding his peripheral vascular insufficiency, the Veteran's assertion that his peripheral vascular disease is the result of his obesity, as well as the September 2003 private medical professional's conclusion that the Veteran has exogenous obesity related to his anxiety.  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Thereafter, readjudicate the issues of entitlement to service connection for a disability manifested by tics and tremors (to include Tourette's syndrome), on a direct basis and as secondary to the service-connected GAD and entitlement to service connection for a peripheral vascular insufficiency disability, on a direct basis and as secondary to the service-connected GAD.  If any of these benefits sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

